Citation Nr: 0936097	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  06-12 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Patrick Alberts, Associate Counsel





INTRODUCTION

The Veteran had active service from June 1965 to June 1985.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas that denied the benefit sought on appeal.  The 
Veteran appealed that decision to the BVA and the case was 
referred to the Board for appellate review.  The Board 
returned the case for additional development in November 
2008, and the case was subsequently returned to the Board for 
further appellate review.  

When the case was previously before the Board in November 
2008, it was noted that in a November 2008 Informal Hearing 
Presentation, the Veteran's representative raised the issue 
of whether there was clear and unmistakable error in a March 
3, 1988 rating decision which granted service connection for 
tinnitus, and assigned a noncompensable evaluation.  It does 
not appear that any action has been taken on this matter and 
this matter is again referred to the RO for appropriate 
action.


FINDING OF FACT

The Veteran has Level I hearing in his right ear and no more 
than Level II hearing in his left ear.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.85, 
4.86, Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated June 2005 and January 2009.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
With respect to VA's duty to assist the Veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the Veteran himself.  
38 U.S.C.A. § 5103A.  The Veteran was afforded VA 
examinations in September 2005, April 2007, and June 2009.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination reports obtained contain sufficient information 
to decide the issues on appeal for schedular rating purposes.  
See Massey v. Brown, 7 Vet. App. 204 (1994).

In addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, 
and have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  See 
Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds 
that duty to notify and duty to assist have been satisfied 
and will proceed to the merits of the Veteran's appeal.  

Factual Background

Service connection for bilateral hearing loss was granted in 
a March 1988 rating decision.  The RO assigned a 
noncompensable evaluation effective July 13, 1987.  This 
evaluation has remained in effect since that time.

The Veteran was afforded a VA examination in connection with 
his claim for an increased evaluation in September 2005.  
Pure tone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
RIGHT
25
40
65
70
LEFT
30
50
60
65

The average pure tone decibel threshold was 50 in his right 
ear and 51 in his left ear.  His speech recognition ability 
was 92 percent in the right ear and 92 percent in the left 
ear.

The Veteran was afforded a second VA audiological examination 
in April 2007.  Pure tone thresholds, in decibels, were as 
follows:


HERTZ

1000
2000
3000
4000
RIGHT
25
45
70
75
LEFT
30
60
65
75

The average pure tone decibel thresholds were 54 in his right 
ear and 58 in his left ear.  His speech recognition ability 
was 92 percent in the right ear and 92 percent in the left 
ear.  The examiner opined that the Veteran showed hearing 
within normal limits in his right ear from 250 Hertz (Hz) to 
1000 Hz, with a moderate to moderately severe sensorineural 
hearing loss from 2000 Hz to 3000 Hz, and a severe hearing 
loss from 4000 Hz to 6000 Hz.  Regarding the Veteran's left 
ear, the examiner opined that he showed hearing within normal 
limits from 250 Hz to 500 Hz, with a mild to moderately 
severe sensorineural hearing loss from 1000 Hz to 3000 Hz, 
and a severe to moderately severe hearing loss from 4000 Hz 
to 8000 Hz.

The Veteran attended a third VA audiological examination in 
June 2009.  The Veteran's claim file was not available for 
review.  He indicated that his hearing loss had no effect on 
either his occupational or daily activities.  The examiner 
noted that the Veteran's tympanometry was within normal 
limits, bilaterally.  His acoustic reflexes were mostly 
present.  Negative pure tone stengers were noted for both 
ears.  He demonstrated excellent word recognition ability, 
bilaterally.  Pure tone thresholds, in decibels, were as 
follows:


HERTZ

1000
2000
3000
4000
RIGHT
25
45
70
80
LEFT
30
65
60
65

The average pure tone decibel thresholds were 55 in his right 
ear and 55 in his left ear.  His speech recognition ability 
was 96 percent in the right ear and 96 percent in the left 
ear.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the Veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Hearing impairment is evaluated under 38 C.F.R. § 4.85, and 
is determined by comparing the results of controlled speech 
discrimination tests with the average hearing threshold 
level.  The hearing threshold levels are measured by pure 
tone audiometry tests in the frequencies of 1000, 2000, 3000 
and 4000 Hertz (cycles per second).  The Rating Schedule 
allows for such audiometric test results to be translated 
into a numeric designation, which range from Level I for 
essentially normal acuity to Level XI for profound deafness.  
Based on the level of hearing impairment, a percentage 
evaluation is assigned to determine the level of 
compensation, ranging from noncompensable to 100 percent.  
Disability ratings for hearing impairment are derived by the 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The exceptional patterns of hearing impairment as provided 
under 38 C.F.R. § 4.86 apply when the pure tone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or more, or when the pure tone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz.  

Applying the criteria found at 38 C.F.R. § 4.85 at TABLE VI 
to the results of the September 2005 VA examination report 
yields a numerical category designation of I for the right 
ear and I for the left ear (between 50 and 57 percent average 
pure tone decibel hearing loss, with speech discrimination 
results between 92 and 100).  Entering the category 
designations for both ears into TABLE VII produces a 
disability evaluation of 0 percent, under Diagnostic Code 
6100.

Applying the criteria found at 38 C.F.R. § 4.85 at TABLE VI 
to the results of the April 2007 VA examination report yields 
a numerical category designation of I for the right ear 
(between 50 and 57 percent average pure tone decibel hearing 
loss, with speech discrimination results between 92 and 100) 
and II for the left ear (between 58 and 65 percent average 
pure tone decibel hearing loss, with speech discrimination 
results between 92 and 100).  Entering the category 
designations for both ears into TABLE VII produces a 
disability evaluation of 0 percent, under Diagnostic Code 
6100.

Applying the criteria found at 38 C.F.R. § 4.85 at TABLE VI 
to the results of the June 2009 VA examination report yields 
a numerical category designation of I for the right ear and I 
for the left ear (between 50 and 57 percent average pure tone 
decibel hearing loss, with speech discrimination results 
between 92 and 100).  Entering the category designations for 
both ears into TABLE VII produces a disability evaluation of 
0 percent, under Diagnostic Code 6100.

The exceptional patterns of hearing impairment contemplated 
by 38 C.F.R. § 4.86 do not apply.

Accordingly, the Board must conclude that a compensable 
evaluation for the Veteran's bilateral hearing loss is not 
warranted under the schedular criteria.

The Board acknowledges that the Veteran has stated that the 
results of VA audiometric testing do not adequately reflect 
his disability as it typically manifests amidst background 
noise.  In this regard, the Board notes that the Court has 
held that VA's policy for conducting audiological 
examinations in a sound-controlled room is valid.  Martinak 
v. Nicholson, 21 Vet. App. 447, 449, 453-54 (2007).  

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  During the VA examination in June 2009, the 
examiner elicited from the Veteran that he did not experience 
any functional impairment in either his employment or daily 
life due to his bilateral hearing loss.  This is sufficient 
to comply with the applicable VA policies.  See Martinak v. 
Nicholson, 21 Vet. App. at 455-56.  Further, there is no 
evidence, however, that his hearing disability has 
necessitated frequent periods of hospitalization or that the 
manifestations of the disability are unusual or exceptional.  
Therefore, the Board finds that the criteria for submission 
for an extra-schedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board lastly has reviewed the evidence on file and 
concludes that the underlying level of severity for the 
Veteran's hearing loss has remained at the 0 percent level, 
but no more, during the course of this claim.  For the 
reasons enumerated above, and because there is no indication 
of greater disability than that described above during the 
appropriate period, a higher rating is not warranted for any 
time since the claim at issue.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).


ORDER

A compensable evaluation for bilateral hearing loss is 
denied.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


